Holmes, Judge,
delivered the opinion of the court.
This was an indictment under the act to prevent the adulteration of spirituous liquors — Laws 1860-1, p. 93, § 4. The defendant’s motion to quash the indictment was overruled. There was a verdict of guilty, and the defendant filed his motion in arrest of judgment for nearly the same reasons, viz., that the indictment did not charge the liquor to have been sold to any person by name, nor to any person to the jurors unknown; that it did not specify the particular kind of liquor sold ; that it was contradictory and repugnant on its face; that the court erred in overruling the motion to quash. In those respects, the case does not differ much from the case of the State v. Hays et al., decided at this term, to which reference is made.
It is not necessary that the indictment should follow the exact words of the act. The essential facts are the selling of *370spirituous liquors, without having given the bond and taken the oath required by that act. These things, together with all other necessary facts, are averred here. That the naming of the person or persons to whom sold, the price, or the particular kind of spirituous or alcoholic liquor, is unnecessary, even in an indictment for selling in a less quantity than one quart or one gallon, and much less in a case under this statute; reference may be had to the cases of State v. Fanning and State v. Decus, decided at this term. We think this indictment was in all respects good and sufficient, and that there was no error in arresting the judgment.
Judgment reversed and cause remanded.
Judge Wagner concurs; Judge Lovelace absent.